Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant arguments regarding the amended claims are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claim 6, 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 2020/0160528 – please note the Interview Summary mailed 4/18/2022, whereby the Examiner contacted the Applicant with an inquiry of a potential “obtained from” Affidavit) in view of Gurbuz (US 2017/0006211)
As for claim 1, Rhodes teaches
An apparatus for video frame segmentation, comprising: 
receiver circuitry to receive a current video frame to be segmented (Fig 1, el 110, [0037] receives input video; el 111 is a “current frame” Xt); and a 
segmenting neural network (Fig 1, el 101) to: 
receive a previous mask including a first segmentation mask corresponding to a previous frame (Fig 1 el 114 [0036] “previous segmentation frame” Mt-1); and 
generate a second segmentation mask for the current video frame based on the previous mask and the current video frame (Fig 1 el 151-153 [0073] segmentation results)
mask feedback circuitry to send the second segmentation mask to the segmenting neural network .. to be used as the previous mask for a subsequent video frame ([0086][0127] repeating the process in series; it is clear that “the previous segmentation frame” 114 is a result of an analogous segmentation step) 
Rhodes does not specifically teach, Gurbuz however teaches
send .. after a delay .. the delay corresponding to a video frame duration (Gurbuz [0048], [0058] step step (c)(vii), similarly [0059] step (g),  teaches a “one frame delay” when utilizing  the object mask from previous frame on the current frame )
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the video segmentation method of Rhodes by including the previous frame delay of Gurbuz, as both pertain to the art of frame-wise video processing, where data from a previous and current frames are used to produce new video data.  The motivation to do so would have been, to ensure that the previous frame data and current frame data are available for processing in a synchronous fashion.

As for claim 26, please see discussion of analogous claim 1  above.  As for memory and processor circuitry, see Rhodes Fig 15.

As for claim 2, 27, the combination of Rhodes and Gurbuz teaches 
 including downscaler circuitry to reduce a resolution of the current video frame to generate a reduced resolution frame to be input into the segmenting neural network ([0037],[0061] input video is downsampled prior to CNN processing), wherein the segmenting neural network is a reduced resolution neural network (since reduction takes place prior to CNN processing, the CNN receives a reduced version of the video input)

As for claim 3, 28, the combination of Rhodes and Gurbuz teaches 
the second segmentation mask includes a reduced resolution segmentation mask ([0083] includes a binary segmentation, which is a substantially smaller pixel value resolution (only two values) as compared to the input image (multiple grayscale values); also Fig 2 el 204 produces feature masks for tiles 223x224 which are smaller than original frame 1920x1080)

As for claim 4, 29, the combination of Rhodes and Gurbuz teaches 
an upscaling neural network trained to upscale low segmentation resolution masks into a resolution of the  current video frame (Fig 2 [0064] the feature tiles 204 are merged 214 and resized into resolution 1920x1080, the original resolution of 111)


B.	Claim 6, 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes and Gurbuz in further view of Ronneberger (U-net: Convolutional Networks for Biomedical Image Segmentation, MICCAI 2015)
As for claim 6, 30, the combination of Rhodes and Gurbuz does not specifically teach, Ronneberger however teaches
the segmenting neural network includes a U-Net (Ronneberger, Fig 1, teaches a U-Net for image segmentation)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the frame segmentation of Rhodes and Gurbuz, to include the U-net segmentation network as taught by Ronneberger, as both pertain to image segmentation.  The motivation to do so would have been, to create a segmentation network that requires fewer training images and yields more precise segmentation (Ronneberger, Introduction par 4)

C.	Claims 7-8, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes and Gurbuz in view of Lee (US2019/0311202)
As for claim 7, 31  the combination of Rhodes and Gurbuz does not specifically teach, Lee however teaches 
the segmenting neural network is trained using a random affine transformation of a ground truth mask (Lee [0084] training samples are augmented using a random affine transformation)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the frame segmentation of Rhodes and Gurbuz, to include synthetic training sample generation as taught by Lee, as both pertain to segmentation of video frames.  The motivation to do so would have been, to increase training accuracy by generating additional training frames.
As for claim 8, 32 the combination of Rhodes and Lee teaches 
the segmenting neural network is trained using a synthetic previous frame prediction (see discussion of claim 7 above)

D.	Claims 9-10, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes and Gurbuz in view of Li (US2020/0294243, priority date June 2019)
As for claim 9, 33 the combination of Rhodes and Gurbuz does not specifically teach, Li however teaches 
the segmenting neural network is trained using an additional cue (Li [0191] teaches facial detection prior to performing segmentation of the clipped image)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify frame segmentation of Rhodes and Gurbuz, to include facial detection and clipping of Li, as both pertain to image segmentation.  The motivation to do so would have been, to reduce amount of processing when specifically facial objects are of interest in the image.

As for claim 10, 34 the combination of Rhodes and Gurbuz and Li teaches
the segmenting neural network is trained using a facial cue (please see claim 9)



Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669